DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-2 have  been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The prior art Kawachi disclosed a heating system, while Yamaguchi disclosed a method of operation, which was contested.  Iwana is new art and addresses the amended claims’ method of operation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kawachi et al.  (US 2018/0195739) and Iwana et al. (US 8,695,539).
Regarding claim 1, Kawachi discloses a  heating and hot water supply system, comprising: a combustion unit (2,[0025], Figure 1); a heat exchanger (10,[0026]) that heats a heat medium with combustion heat of the combustion unit; a heat medium circulation passage (4) that connects the heat exchanger to an external heating terminal ([0026], i.e. room heating unit); a circulation pump (11)  that is disposed in the circulation passage; a bypass passage (12)  that branches from the circulation passage to bypass the external heating terminal; a hot water supply heat exchanger (20)  that is disposed in the bypass passage; a water supply passage  (19) through which clean water is supplied to the hot water supply heat exchanger; and a hot water supply passage (21) through which hot water heated by the hot water supply heat exchanger is supplied; a distribution unit  (30) that is provided at a branch section of the bypass passage; a hot water supply bypass passage (22) that branches from the water supply passage and connected to the hot water supply passage; and a flow rate adjusting unit (23)  that adjusts a bypass flow rate of the hot water supply bypass passage ([0036]), wherein the distribution unit is able to adjust a distribution ratio to be able to handle operations including a heating operation, a hot water supply operation, and a simultaneous heating and hot water supply operation ([0028]) , but not that when the hot water supply operation starts, a first hot water supply control, which adjusts to a hot water supply set temperature by adjusting the flow rate adjusting unit to mix the clean water with the hot water heated by the hot water supply heat exchanger, is performed, and when supply of the hot water having the hot water supply set temperature according to the first hot water supply control has been maintained for a preset reference time or longer and a hot water supply flow rate is not changed, transition to a second hot water supply control, which a tapping water temperature of the hot water heated by the hot water supply heat exchanger is brought close to the hot water supply set temperature and a mixing amount of the clean water is reduced, is performed. 
However, Iwana discloses a hot water device (4, Figure 1) that when the hot water supply operation starts (COLD START, Figure 5), a first hot water supply control, which adjusts to a hot water supply set temperature by adjusting the flow rate adjusting unit to mix the clean water with the hot water heated by the hot water supply heat exchanger, is performed (STEP 14), and when supply of the hot water having the hot water supply set temperature according to the first hot water supply control has been maintained for a preset reference time (LOOP-S13) or longer and a hot water supply flow rate is not changed, transition to a second hot water supply control, which a tapping water temperature of the hot water heated by the hot water supply heat exchanger is brought close to the hot water supply set temperature and a mixing amount of the clean water is reduced, is performed (S16-S18). 
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to decrease the mixing of the cold bypass water with the heated supply water, once the heat exchanger has stabilized, in order to increase the thermal efficiency of the system
Regarding claim 2, Kawachi, as modified, discloses the heating and hot water supply system according to claim 1, wherein, when the second hot water supply control is performed (S18, Figure 5), if the hot water supply flow rate change (S13-14), transition to the first hot water supply control is performed.  As a clarification, if demand for water has ended, meaning that the flow rate has changed, the system will shut off and restart when a new flow rate is detected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762